Citation Nr: 0504205	
Decision Date: 02/16/05    Archive Date: 02/24/05	

DOCKET NO.  02-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the VARO in Detroit, Michigan, that granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating, effective July 9, 2001, the date of 
receipt of the veteran's claim.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran should further action be required.

In communications dated in April 2004 and January 2005, the 
veteran's accredited representative raised the question as to 
whether a February 2004 rating severing service connection 
for hypertension involved clear and unmistakable error.  This 
matter is referred to the RO for appropriate consideration.


REMAND

In his informal hearing presentation dated in January 2005, 
the veteran's accredited representative asserted that the 
veteran had reported at the time of a March 2003 examination 
by VA that he had received treatment for diabetes at the 
Sparrow Hospital.  The representative notes that no records 
from that facility are in the claims folder.  He asks that 
the Board obtain the records and associate them with the 
claims folder.

The representative also refers to a difference of opinion as 
to the impact of the veteran's diabetes on his ability to 
function adequately.  Of record is an October 2002 statement 
from an osteopath indicating that the veteran had diagnoses 
that included diabetes mellitus.  The osteopath stated that 
the veteran's diabetes rendered him "unable to walk or stand 
no longer than an hour, frequent fatigue, and no strenuous 
exercise."

When VA accorded the veteran a rating examination in March 
2003, for some reason the claims folder was not made 
available to the examiner for review.  It was noted that the 
veteran was on a diet after having taken a course in diabetes 
education at the Sparrow Hospital.  It was noted the veteran 
did not follow a diabetic prescription for exercise and did 
no exercise on his own except for a little bit of walking.  
The examiner stated the veteran's activities were "not 
restricted" by his diabetes.  

The Board agrees with the representative that a current 
examination would be helpful in reconciling the somewhat 
contradictory comments as to the impact of the veteran's 
diabetes on his activities.

In view of the foregoing, the Board believes that further 
development would be helpful and the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
diabetes mellitus since 2001.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, if any, that have not been 
previously secured, and associate them 
with the claims file.  Of particular 
interest are any records from the Sparrow 
Hospital/Michigan State University, 
Sparrow Health System, Lansing Michigan, 
pertaining to treatment and/or evaluation 
of the veteran for his diabetes.

2.  The veteran should be afforded a VA 
examination to assess the severity of his 
diabetes and any complications relating 
thereto.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Notation to this effect 
should be reflected in the report of 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner should determine the amount of 
insulin the veteran is required to take 
in order to control his diabetes and 
opine whether he must restrict his diet 
or regulate his activities because of his 
diabetes.  The examiner should also 
comment as to whether the veteran has had 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or 
regular (twice a month or more) visits to 
a diabetic care provider, progressive 
loss of weight and strength, or diabetic 
complications, such as retinopathy, and 
so forth.  Each complication noted to be 
the result of diabetes should be 
evaluated by the examiner and all 
symptoms or disabling effects should be 
fully explained.  The complete rationale 
for any opinion expressed should be 
provided.

3.  After undertaking any development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  The RO 
must review the claims file and ensure 
that all notice and duty to assist 
obligations of the Veterans Claims 
Assistance Act of 2000 have been complied 
with.  Also, in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999), the possibility of staged ratings 
should be considered.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination, without good cause, may 
result in a denial of his claim.  
38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




